LACOMBE, Circuit Judge.
All tbe defenses urged here, save one, appear to have been presented before Judge Ooxe. Tbe new one is tbe “prior use” of a particular book now produced by C. C. Boyles. Tbe evidence touching tbe authenticity of this book, and to wliat extent its use anticipated tbe patent, is of a character which may best be passed upon on final hearing. Following Judge Coxe’s decision, tbe motion for preliminary injunction is granted; injunction not to take effect until 30 days from date, so as to give defendant, who is a user, opportunity to provide himself with noninfringing order books.